My doubt yesterday was that as two of the defendants not brought into court were yet alive, and as it is not impossible but that they may still be brought in and tried and acquitted, it still remained doubtful whether the prisoner now convicted might not be legally innocent; for the acquittal of these two, together with the acquittal of the one which has already taken place, would leave but two to be guilty — and so not a riot. I have looked into 1 Str., 193, the King v. Kernnersley, and into 2 Burr., 1264, in one of which cases the objection was stated that arose in my mind, and was there answered by saying that the verdict estopped the party to say he was not guilty; and the Court deemed it a sufficient answer. Upon this authority, I shall proceed to judgment against the defendant now convicted.
He was fined and imprisoned for three months.
(56)